Title: From James Madison to Hugh Mercer, 27 August 1825
From: Madison, James
To: Mercer, Hugh


        
          Dr. Sir
          Montpr. Aug. 27. 1825
        
        I cannot acknowledge the receipt of yours of the 23. without a return of many thanks in which Mrs. M. unites, for the kind sentiments it expresses towards us; and without adding that no apology was required for the hasty departure of yourself and the estimable friend with you. The stay of both, had circumstances permitted, would certainly have given us great pleasure, the greater as I well know it would be much enjoyed at the same time & probably for the last time, by the excellent man so dear to us all.
        We hope the ride into our atmosphere will have arrested your incipient indisposition, & tender you assurances which we beg may be accepted by Mrs. Lewis also, of our cordial esteem, and every good wish.
        
          JM.
        
      